Citation Nr: 1517638	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-38 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1976 to July 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2010 VA medical opinion concluded that the Veteran did not have hypertension or heart disease during his active military service or his subsequent care with VA.  

The basis of the opinion is unclear. As the appellant has noted, the Veteran had at least three high blood pressure readings while in service.  Therefore, an addendum medical opinion is required.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the last examiner for an addendum regarding whether the Veteran's conditions listed as the cause of death or contributing cause of death had their onset in service. If the last examiner is not available, then selected another suitably qualified examiner to review the Veteran's claims file and provide an addendum opinion on whether the Veteran's conditions listed as the cause of death or contributing cause of death had their onset in service.

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the claims file is imperative, attention is called to the following:

In June 2001 the Veteran had two blood pressure readings of 149/91 and 148/95.

In May 1998 the Veteran had a blood pressure reading of 150/95.  

After reviewing the record, the examiner is asked to respond to the following:

Did the Veteran have hypertension or any other cardiac condition during his active military service or within one year after separation from active military service?

If the examiner finds that the Veteran did not have hypertension, he or she must explain what significance, if any, may be attached to the noted high blood pressure readings in service and in any event whether the Veteran's death may be linked to any incident of service. 

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and her representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




